Title: William Ramsay, Robert Adam and Carlyle & Dalton to GW and John West, 16 May 1774
From: Ramsay, William,Adam, Robert,Carlyle & Dalton
To: Washington, George,West, John



Gentlemen
Alexandria May 16th 1774

With this you will receive three petitions to be laid before your honorable House respecting the duty on Rum, an inlargement

of our Town, draining the Marsh lots &c. the other is relative to the Herring fishery which you well know, is become very considerable and therefore worthy of Attention. Perhaps it may be only necessary to say something respecting the inlargement of our Town & the other matters contained therein. As this place is in a very thriving condition, many persons are very desirous to settle in it, the number of people from the northwd that daily resort in great numbers to view the place plainly evinces this—The duty on Rum, the want of houses and Lots for sale are a discouragement to the merchant, the want of houses and lots for sale a discouragement to the Mechanic—Could these things be obviated, our Town & Country about would flourish indeed, & the remotest part of the Colony would experience the happy effects—Not longer than a few days ago a Shop Joiner and Cabinet Maker, a Man well known to many in this place to be of reputiatn and wou’d have introduced three or four workmen to carry on his business, was obliged to return because he cou’d not get a house to fix in; this is a real loss to the comunity, this I only mention of many instances—There is the greatest encouragement for those that have Lots & Money to build, if ten & twelve ⅌cent be an incouragement, this interest they may certainly get.
I know how cautious the Gentlemen that form your honorable House are, of Appropriating Land even for the public use without the owners leave, We are sorry for Mr Alexanders unhappy indisposition & do declare, that we do not move for this at this juncture to take any advantage of his melancholy situation, but that we realy think and are fully satisfied, it will be of great use to this part of the Country in particular and to the Colony in general. The Trustees have always acted with great candour to the proprietors of Lands that were laid out for this Town, the last sales for Mr Alexanders part in the addition, amounted to near seven hundred pounds for about 18 or 20 Acres. The Trustees I hope will always act with candour as well from principal as to shew the public, that they have no sinester views of theire own—The Marsh Lots ought to be done something with, by making them wholesome, they may be made habitable or otherwise usefull. It is hard that when the foreign proprietors have been Applied to both by Letter and personaly, that they shou’d remain in an unwholesome state, and especialy as representatives of Infants are desirous that something to purpose

may be done with them—It wou’d not be amiss that in the Act about Herrings that the Barrell contain thirty one gallons & a half, that the staves be of seasoned White Oak & that there be at least twelve good Hoops on each barrell & a penalty of 5/ and a forfeiture of the Herring and Barrells, one half to the informer, the other to the Parish for the use of the poor, from every person that sold or offered to sell any barrelled Herrings without inspection, or in any way not in conformity to the Act of Assembly—It wou’d be of great use, was a culler of staves and a sworn measurer put into the Herring Bill to be presented to House for their Approbation, to be appointed by the County Court. Those will be real advantages & we doubt not but that they will meet with your incouragement and support.
You will also receive a petition for a more effectual method to prevent the raising of Hogs and suffering them to run at large also Goats and Geese they are a most abominable nusance. a fine per head instead of killing of them wou’d be a more effectual way—20/ per head on Hogs the same on Goats 5/ on Geese wou’d prevent the most obstinate from offending the Laws, and injuring their neighbors Please to excuse this imperfect Scrawle. We hope that you may pick out our meaning. We are with particular esteem Gentn your Most Humble Servants

Wm Ramsay
Robert Adam
Carlyle & Dalton

